



Exhibit 10.2
July 19, 2018


Mr. Lance Rosenzweig
Re:    Employment Offer as President and Global Chief Executive Officer
Dear Lance:
CSP Alpha Midco Pte Ltd. (“CSP Midco”), is pleased to offer you the position of
President and Global Chief Executive Officer of StarTek, Inc., a Delaware
corporation (the “Company”, and with its affiliates, the “Company Group”),
reporting to the Board of Directors of the Company (the “Board”), effective
immediately following the consummation of the transactions contemplated by the
Transaction Agreement dated March 14, 2018, by and among the Company, CSP Midco,
and CSP Alpha Holdings Parent Pte Ltd. as amended by that certain First
Amendment to Transaction Agreement, dated as of July 3, 2018 (as may be further
amended from time to time, the “Transaction Agreement”), subject to approval of
this letter agreement (this “Agreement”) by the Board and contingent upon
satisfaction of the pre-employment conditions set forth below and your
acceptance of this Agreement (the date on which your employment becomes
effective, the “Start Date”). This Agreement will be effective immediately prior
to, and only if, the transactions contemplated by the Transaction Agreement are
consummated. If the transactions contemplated by the Transaction Agreement are
not consummated or are abandoned, this Agreement will be void ab initio.
This Agreement sets forth the terms and conditions of your employment with the
Company from the Start Date through the termination of your employment with the
Company as President and Global Chief Executive Officer (the “Term”). As of the
Start Date, your special advisor agreement with CSP Alpha Holdings Parent Pte
Ltd., dated December 1, 2017, (your “Special Advisor Agreement”), will terminate
and be superseded in all respects by this Agreement. Please understand that this
offer may be revoked in writing by the Company at any time prior to your written
acceptance of the offer and will expire immediately prior to the consummation of
the transactions contemplated by the Transaction Agreement if not accepted prior
thereto.
1.Responsibilities; Duties. During the Term, you will serve as the President and
Global Chief Executive Officer of the Company. You will have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of chief executive officers of similarly sized companies, and
such other duties, authorities and responsibilities as the Board may designate
from time to time that are not inconsistent with your position as President and
Global Chief Executive Officer of the Company. You are required to faithfully
and conscientiously perform your duties and to diligently observe all your
obligations to the Company Group. You agree to devote your full business time
and efforts, energy and skill to your employment with the Company Group, and you
agree to apply all your skill and experience to the performance of your duties
and advancing the Company Group’s interests. You will perform these duties at
such place or places as previously mutually agreed between you and the Company.
During your employment with the Company Group, you may not perform services as
an employee, independent contractor, or consultant of any other organization and
you will not assist any other person or organization in competing with the
Company Group or in preparing to engage in competition with the business or
proposed business of the Company Group, including any of its subsidiaries. Any
other outside business relationships you engage in, including holding a position
on the board of directors of another public or private company, should be made
known to the Company’s General Counsel in writing and approved by the Board or
an authorized committee thereof. Nothing herein will prevent you from serving on
the boards of directors of those companies fully disclosed to CSP Midco on
Schedule A. You will comply with, and be bound by, the Company Group’s operating
policies, procedures, employment policies, and practices from time to time in
effect during your employment. You will be appointed as a member of the Board
effective as of the Start Date, and during the Term, the Company will cause you
to be nominated as, and CSP Midco will take all reasonable action to cause you
to be, a member of the Board at each annual meeting of stockholders of the
Company at which your Board seat is up for re-election.


2.Compensation. In consideration for rendering services to the Company Group
during the Term and fulfilling your obligations under this Agreement, you will
be eligible to receive the benefits set forth in this Agreement.


a.Base Salary. During the Term, in this exempt full-time position, you will earn
an annualized base salary of $600,000 (your “Base Salary”). Your Base Salary
will be payable pursuant to the Company’s regular payroll policy and timing, but
not less frequently than monthly. Your Base Salary will be subject to annual
review by the Board (or an authorized committee thereof), and may be increased,
but not decreased below its then current level (other than as a result of
reduction in compensation affecting executives of the Company generally), from
time to time by the Board.


b.Annual Bonus. For each year during the Term, you will be eligible to
participate in the Company’s annual incentive bonus plan with a target bonus of
100% of your Base Salary (your “Target Bonus”), which, for 2018, will be
prorated from your Start Date. The actual annual bonus amount paid (your “Annual
Bonus”) will be determined





--------------------------------------------------------------------------------





in the sole and absolute discretion of the Board or an authorized committee
thereof based on pre-established performance measures determined by the Board
(or an authorized committee thereof) in good faith consultation with you. The
Annual Bonus will be subject to the terms and conditions of any applicable bonus
or incentive compensation plan that the Company adopts. Nothing hereunder will
be construed or interpreted as a guarantee for you to receive any bonuses or
incentive compensation. Except as set forth in Section 5(a), the Annual Bonus
will be paid in the calendar year following the year with respect to which the
performance of the Annual Bonus relates at the same time as bonuses are payable
to other employees pursuant to the terms of the Company’s annual incentive bonus
plan.


c.Business Expenses. The Company will, upon submission and approval of written
statements and bills in accordance with the then regular procedures of the
Company, pay or reimburse you for any and all necessary, customary and usual
expenses incurred by you for or on behalf of the Company Group in the normal
course of business, as determined to be appropriate by the Company. It is your
responsibility to review and comply with the Company’s business expense
reimbursement policies. Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
this Agreement is determined to be subject to Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended (the “Code”), the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year will not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event will any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event will any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.


d.Special Advisor Agreement Payment. As soon as practicable following the Start
Date, the Company will pay you a one-time bonus of $250,000 in accordance with
and in satisfaction of the Company’s obligation to provide a bonus upon a
successful completion of an acquisition under your Special Advisor Agreement. In
addition, the Company will pay you all amounts earned and accrued prior to the
Start Date under the Special Advisor Agreement. For the avoidance of doubt, any
such payment (including the $250,000 bonus) will only be made so long as they
are not duplicative and no such payment has already been made under the Special
Advisor Agreement.


3.Employee Benefits. You will be eligible to participate in the employee benefit
plans and programs maintained, or established, by the Company including, but not
limited to, paid time off, group health benefits, life insurance, dental plan,
401(k) and other benefits made available generally to executives of the Company,
subject to eligibility requirements and the applicable terms and conditions of
the plan or program in question and the determination of any committee
administering such plan or program. You will be entitled to four weeks of
vacation each calendar year during the Term.


4.Equity Grant. Contingent upon the commencement of your employment on the Start
Date, promptly following the Start Date, the Company will grant you an equity
award (the “Option Award”) in the form of non-qualified stock options with
respect to 584,000 shares of Company common stock with each option having a
strike price equal to the fair market value of a share on the date of grant. The
Option Award will be subject to vesting in equal quarterly installments over
three years following the Start Date, subject to your continued employment with
the Company on the applicable vesting dates. The Option Award will be subject to
Board approval and the terms of the StarTek, Inc. 2008 Equity Incentive Plan, as
amended and restated June 14, 2016 (the “Equity Plan”) or, if the Option Award
is granted outside of the Equity Plan in the Board’s discretion, the shareholder
approval requirements of the New York Stock Exchange. CSP Midco will take all
reasonable action to cause the Board to approve the Option Award. Except in
connection with a Change in Control as set forth in the immediately following
sentence, if either party provides to the other party a Termination Notice (as
defined below), then any portion of the Option Award that is unvested as of the
date of such Termination Notice will be forfeited by you and terminate
immediately and be of no further force or effect. If your employment is
terminated by the Company without Cause (as defined below) or by you for Good
Reason (as defined below) within 90 days before or 12 months after the
occurrence of a Change in Control (as defined below), the Option Award will
become 100% vested upon the later of (i) the date of such termination or (ii)
the date of the Change in Control. A “Change in Control” shall mean when CSP
Alpha Holdings Parent Pte Ltd. (1) ceases to be the largest shareholder of the
Company or (2) ceases to own a minimum of 20% of the outstanding shares of the
Company. The Option Award will be subject to the terms of an Option Award
agreement between you and the Company that is consistent with the terms of this
Agreement. You understand that issuing the Option Award described in this
Agreement is expressly contingent on receipt by the Company of a fully executed
Option Award agreement, execution copies of which will be separately provided to
you promptly following grant by the Company and which must be signed by you to
be effective.


5.Termination of Employment.


a.Your employment with the Company will be on an “at will” basis, meaning that
either you or the Company may terminate your employment at any time and for any
reason or no reason without further obligation or





--------------------------------------------------------------------------------





liability, except to the extent required by law with respect to final payment of
accrued wages; provided that, unless otherwise provided herein, either party
will be required to give the other party at least six months’ advance written
notice of any termination of the employment relationship (the “Termination
Notice”). The six-month period following the Termination Notice is referred to
herein as the “Notice Period”. Notwithstanding anything herein to the contrary,
the Company or you may terminate your employment immediately; provided, however,
you will be entitled to (i) payment of any Annual Bonus for any calendar year
completed prior to the date of the Termination Notice that has not yet been paid
as of the date of termination of employment, such amounts to be based on actual
performance, (ii) for the remainder of the Notice Period (A) payment of your
then current Base Salary and (B) a monthly amount equal to the monthly amount of
the COBRA continuation coverage premium under the Company’s group medical plans
as in effect from time to time less the amount of your portion of the premium as
if you were an active employee, and (iii) a lump-sum payment equal to 50% of
your Target Bonus payable on the 60th day following your termination of
employment, unless you are terminated with Cause by the Company or you deliver
to the Company a Termination Notice without Good Reason in which case the
Company may terminate you immediately and without payment except for the Accrued
Benefits; provided, however, any continued payments and retention of payments
stemming from Sections 5(a) will be subject to your delivery of an executed
general release of claims in a form acceptable to the Company within 21 days (or
45 days, if required under applicable law) after presentation thereof by the
Company to you (which presentation by the Company will be made no later than
promptly following the your termination of employment), which is not
subsequently revoked. Further, your continued employment as well as your
participation in any benefit programs does not assure you of continuing
employment with the Company. The Company also reserves the right to modify or
amend the terms of its benefit plans at any time for any reason. Upon
termination of your employment, you will be entitled to the compensation and
benefits described in this Section 5 and will have no further rights to any
compensation or any other benefits from the Company Group.


b.“Cause” means: (i) your willful material misconduct with respect to any
material aspect of the business of the Company; (ii) conviction of, or pleading
of guilty or nolo contendere to, a felony or any crime involving moral
turpitude; (iii) your performance of any material act of theft, fraud or
malfeasance in connection with the performance of your duties to the Company;
(iv) a material breach of this Agreement or a material violation of the
Company’s code of conduct or other material policy; (v) your willful failure to
obey the lawful orders of the Board; or (vi) your commission of any act of
dishonesty or moral turpitude which is, or is reasonably likely to be,
materially detrimental to the Company, provided, however, that you will not be
deemed to have terminated for Cause in the case of clauses (i), (iii), (iv), or
(v) if such failure or breach, to the extent capable of cure, is corrected prior
to the expiration of the ten-day period following delivery to you of the
Company’s written notice of its intention to terminate your employment for
Cause.


c. “Good Reason” means the occurrence of any of the following events: (i) a
material reduction in your Base Salary or Target Bonus that materially
diminishes the aggregate value of your compensation and benefits, unless a
reduction is made as a result of reduction in compensation affecting executives
of the Company generally; (ii) a material diminution in your title, duties,
authorities or responsibilities taken as a whole (other than temporarily while
physically or mentally incapacitated or as required by applicable law); or (iii)
a material breach by the Company of this Agreement or any equity award
agreement, including, without limitation, the removal of you from the Board by
the Company (other than for Cause) or the failure to nominate you to serve on
the Board. You will provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within 60 days after
the first occurrence of such circumstances, and the Company will have 30 days
following receipt of such notice to cure such circumstances in all material
respects; provided, that, if the Company fails to remedy such condition within
the 30-day cure period, the 30th day will be the deemed effective date of your
Termination Notice and the start of the Notice Period.


d. “Accrued Benefits” means: (i) any unpaid Base Salary through the date of
termination, payable within 30 days following termination; (ii) reimbursement
for any unreimbursed business expenses incurred through the date of termination
within 30 days following termination; (iii) any accrued but unused vacation time
in accordance with Company policy; (iv) and any unreimbursed Business Expenses
in accordance with Section 2(c).


6.Section 280G. If any of the payments or benefits received or to be received by
you (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then prior to making
the 280G Payments, a calculation will be made comparing (i) the Net Benefit (as
defined below) to you of the 280G Payments after payment of the Excise Tax to
(ii) the Net Benefit to you if the 280G Payments are limited to the extent
necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
280G Payments be reduced to the minimum extent necessary to ensure that no
portion of the 280G Payments is subject to the Excise Tax. “Net Benefit” means
the present value of the 280G Payments net of all federal, state, local, foreign
income, employment, and excise taxes. Any reduction made pursuant to this
Section 6 will be made in a manner determined by the Company that is consistent
with the





--------------------------------------------------------------------------------





requirements of Section 409A. All calculations and determinations under this
Section 6 will be made by an independent accounting firm or independent tax
counsel appointed by the Company (the “Tax Counsel”) whose determinations will
be conclusive and binding on the Company and you for all purposes. For purposes
of making the calculations and determinations required by this Section 6, the
Tax Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and you will furnish the Tax Counsel with such information and documents
as the Tax Counsel may reasonably request in order to make its determinations
under this Section 6. The Company will bear all costs the Tax Counsel may
reasonably incur in connection with its services.


7.Confidential Information.


a.You will not, at any time, directly or indirectly, disclose to any person,
entity or other organization or appropriate for your own use or the use of
others any Confidential Information, except as otherwise required by applicable
law and in accordance with this Section 7. For purposes of this Agreement,
“Confidential Information” means information concerning the business or
financial affairs of the Company Group that has not been disclosed publicly by
the Company, including the terms and provisions of this Agreement and includes,
without limitation, customer lists of the Company Group, its respective trade
secrets and technological know-how, information about (or provided by) any
customer or supplier or prospective or former customer or supplier that is not
widely and publicly known, information concerning the business or financial
affairs of the Company Group, including books and records, commitments,
procedures, plans and prospectuses, strategies, or current or prospective
transactions or business, pricing information and any other “inside
information.” You understand that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. In the event you
believe you are, or have reason to believe you will be, required by any
applicable law, discovery request and/or legal process to disclose any
Confidential Information, you will provide the Company with written notice as
provided in Section 16 as soon as practicable and, if possible, given the date
of your receipt of such discovery request and/or legal process, no less than
five business days prior to any such disclosure. In such an event, you will
disclose only that portion of the Confidential Information which, based on the
advice of your legal counsel, is legally required to be disclosed and will
exercise reasonable efforts to provide that the receiving party will agree to
treat such Confidential Information as confidential to the extent possible (and
permitted under applicable law) in respect of the applicable proceeding or
process and the Company will be given an opportunity to review the Confidential
Information prior to the disclosure thereof, if permitted under applicable law.
Your obligations under this Section 7 will not apply to any information that:
(i) is available to the general public or is generally available within the
relevant business or industry other than as a result of your violation of this
Section 7; (ii) is or becomes available to you from a third-party source
provided that such third-party source is not bound by a confidentiality
agreement or any other obligation of confidentiality; or (iii) is approved for
release by written authorization of the Company.


b.The confidentiality covenants contained in this Section 7 have no temporal,
geographical or territorial restriction.


c.You acknowledge that all documents (including computer records, facsimiles and
emails) and materials created, received or transmitted in connection with your
employment with the Company Group, or using the facilities of the Company Group,
are the property of the Company Group and subject to inspection by the Company,
at any time. Upon termination of your employment relationship, you will promptly
supply to the Company all property, keys, notes, memoranda, writings, lists,
files, reports, customer lists, correspondence, tapes, disks, cards, surveys,
maps, logs, machines, technical data and any other tangible product or document
which has been produced by, received by or otherwise submitted to you during or,
to the extent related to your employment with the Company Group, prior to your
employment with the Company Group, and any copies thereof in your (or capable of
being reduced to your) possession. You may retain your rolodex and similar
address books, provided that such items include only contact information. To the
extent that you are provided with a cell phone number by the Company during
employment, the Company will cooperate with you in transferring such cell phone
number to your individual name following termination.


d.Notwithstanding the foregoing, nothing contained herein is intended to prevent
you from disclosing information to the extent required by law or exercising your
rights under Section 16(d).


8.Restrictive Covenants. You understand that the nature of your position gives
you access to and knowledge of Confidential Information and places you in a
position of trust and confidence with the Company Group. You further understand
and acknowledge that the Company’s ability to reserve these for the exclusive
knowledge and use of the Company Group is of great competitive importance and
commercial value to the Company Group, and that improper use or disclosure by
you is likely to result in unfair or unlawful competitive activity.





--------------------------------------------------------------------------------







a.Non-Competition. Because of the Company Group’s legitimate business interest
as described herein and the good and valuable consideration offered to you,
during the Term and for the Notice Period (for the avoidance of doubt, whether
running concurrently with the Term or after), and in the case of your delivery
of a Termination Notice to the Company not for Good Reason, the 12-month period
beginning on the last day of the Term (together, the “Restricted Period”), you
agree and covenant not to engage in Prohibited Activity within all geographies
in which the Company Group does business or, to your knowledge, proposes to do
business. The Company will have the right, but not the obligation, to extend the
Restricted Period by up to two consecutive six-month increments upon notice to
you at least 15 days prior to each such extension. Any such extension will be
accompanied by payment of (i) for the length of such extension period (A)
payment of your then current Base Salary and (B) a monthly amount equal to the
monthly amount of the COBRA continuation coverage premium under the Company’s
group medical plans as in effect from time to time less the amount of your
portion of the premium as if you were an active employee, each at the amount in
effect on the last day of the Term and (ii) a payment of an amount equal to a
pro-rata portion of your Annual Bonus based on actual results (determined by
multiplying the amount of such bonus which would be due for the applicable full
fiscal year by a fraction, the numerator of which is the number of days during
the extension period and the denominator of which is 365), each paid in
accordance with the regular payroll practices of the Company, as may be in
effect from time to time, during the period of such extension (the “Restricted
Period Payments”); provided, however, any continued payment and retention of
such Restricted Period Payments will be subject to your delivery of an executed
general release of claims in a form acceptable to the Company within 21 days (or
45 days, if required under applicable law) after presentation thereof by the
Company to you (which presentation by the Company will be made no later than
promptly following the extension of the Restricted Period), which is not
subsequently revoked


(i)For purposes of this Section 8, “Prohibited Activity” is activity in which
you contribute your knowledge, directly or indirectly, in whole or in part, as
an employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern, or any
other similar capacity to an entity engaged in the same or similar business as
the Company Group, including those engaged in the business of business process
outsourcing services or any other business conducted by the Company Group or, to
your knowledge, proposed to be conducted by the Company Group. Prohibited
Activity includes activity that may require or inevitably requires disclosure of
trade secrets, proprietary information or Confidential Information. Prohibited
Activity also includes contacting (including but not limited to e-mail, regular
mail, express mail, telephone, fax, and instant message), attempting to contact,
or meeting with the Company Group’s current, former or prospective customers for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company Group.


(ii)Nothing herein will prohibit you from purchasing or owning less than three
percent of the publicly traded securities of any corporation, provided that such
ownership represents a passive investment and that you are not a controlling
person of, or a member of a group that controls, such corporation.


(iii)This Section 8 does not, in any way, restrict or impede you from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order. You
will promptly provide written notice of any such order to the Company’s General
Counsel.


b.Non-Solicitation of Customers. During the Term and for the 18-month period
beginning on the last day of the Term, you agree and covenant, not to directly
or indirectly solicit, attempt to solicit, seek to obtain business from, or in
any other way encourage the alteration, limitation or cessation of a business
relationship with the Company Group of, any person or entity who is or has been
a customer, distributor, licensee or similar business relation of the Company
Group as of or within the one year prior to the last day of the Term.


c.Non-Solicitation of Employees. During the Term and for the 18-month period
beginning on the last day of the Term, you agree and covenant, except in the
furtherance of your duties hereunder, not to directly or indirectly solicit,
hire, recruit, attempt to hire or recruit, or induce the termination
of employment of any employee of the Company Group, or any person who has been
an employee of the Company Group within 12 months prior to the last day of the
Term. Notwithstanding the foregoing, the provisions of this Section 8 will not
be violated by (i) general advertising or solicitation not specifically targeted
at Company-related persons or entities or (ii) your serving as a reference upon
request for any employee of the Company Group.







--------------------------------------------------------------------------------





d.Non-Disparagement. You agree and covenant that you will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company Group or its businesses, or any of its employees, officers, and existing
and prospective customers, suppliers, investors and other associated third
parties. The Company will direct members of the Board and the executive officers
of the Company not to make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments, or statements
concerning you. This Section 8(d) does not, in any way, restrict or impede you
or any member of the Board or executive officers of the Company from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order. You
will promptly provide written notice of any such order to the Company’s General
Counsel.


e.Acknowledgement. You acknowledge and agree that the services to be rendered by
you to the Company Group are of a special and unique character; that you will
obtain knowledge and skill relevant to the Company Group’s industry, methods of
doing business and marketing strategies by virtue of your employment; and that
the restrictive covenants and other terms and conditions of this Agreement are
reasonable and reasonably necessary to protect the legitimate business interest
of the Company Group. You further acknowledge that the amount of your
compensation reflects, in part, your obligations and the Company Group’s rights
under Section 7, Section 8, and Section 9 of this Agreement; that you have no
expectation of any additional compensation, royalties or other payment of any
kind not otherwise referenced herein in connection herewith; and that you will
not be subject to undue hardship by reason of your full compliance with the
terms and conditions of Section 7, Section 8, and Section 9 of this Agreement or
the Company Group’s enforcement thereof.


f.Remedies. In the event of a breach or threatened breach by you of Section
7, Section 8, or Section 9 of this Agreement, you hereby consent and agree that
the Company Group will be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief will be in addition to, not
in lieu of, legal remedies, monetary damages, or other available forms of
relief.


g.Blue Pencil. Notwithstanding anything herein to the contrary, if a court of
competent jurisdiction deems the duration or the geographic scope of any of the
provisions of Section 8 unenforceable, the other provisions of Section 8 will
nevertheless stand and the duration and/or geographic scope set forth herein
will be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court will
reduce the time period and/or geographic scope to permissible duration or size.


9.Proprietary Rights.


a.Work Product. You acknowledge and agree that all right, title, and interest in
and to all writings, works of authorship, technology, inventions, discoveries,
processes, techniques, methods, ideas, concepts, research, proposals, materials,
and all other work product of any nature whatsoever, that are created, prepared,
produced, authored, edited, amended, conceived, or reduced to practice by you
individually or jointly with others during the period of your employment by the
Company Group and relate in any way to the business or contemplated business,
products, activities, research, or development of the Company Group or result
from any work performed by you for the Company Group (in each case, regardless
of when or where prepared or whose equipment or other resources is used in
preparing the same), all rights and claims related to the foregoing, and all
printed, physical and electronic copies, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to US and
foreign (a) patents, patent disclosures and inventions (whether patentable or
not), (b) trademarks, service marks, trade dress, trade names, logos, corporate
names, and domain names, and other similar designations of source or origin,
together with the goodwill symbolized by any of the foregoing, (c) copyrights
and copyrightable works (including computer programs), mask works, and rights in
data and databases, (d) trade secrets, know-how, and other confidential
information, and (e) all other intellectual property rights, in each case
whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), will be the sole
and exclusive property of the Company Group.


b.For purposes of this Agreement, Work Product includes, but is not limited to,
Company Group information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work





--------------------------------------------------------------------------------





in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.


c.Work Made for Hire. You acknowledge that, by reason of being employed by the
Company Group at the relevant times, to the extent permitted by law, all of the
Work Product consisting of copyrightable subject matter is “work made for hire”
as defined in 17 U.S.C. § 101 and such copyrights are therefore owned by the
Company Group. To the extent that the foregoing does not apply, you hereby
irrevocably assign to the Company Group, for no additional consideration, your
entire right, title, and interest in and to all Work Product and Intellectual
Property Rights therein, including the right to sue, counterclaim, and recover
for all past, present, and future infringement, misappropriation, or dilution
thereof, and all rights corresponding thereto throughout the world. Nothing
contained in this Agreement will be construed to reduce or limit the Company
Group’s rights, title, or interest in any Work Product or Intellectual Property
Rights so as to be less in any respect than that the Company Group would have
had in the absence of this Agreement.


d.Further Assurances; Power of Attorney. During and after your employment, you
agree to reasonably cooperate with the Company Group to (a) apply for, obtain,
perfect, and transfer to the Company Group the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company Group
any and all applications, oaths, declarations, affidavits, waivers, assignments,
and other documents and instruments as requested by the Company Group. You
hereby irrevocably grant the Company Group power of attorney to execute and
deliver any such documents on your behalf in your name and to do all other
lawfully permitted acts to transfer the Work Product to the Company Group and
further the transfer, prosecution, issuance, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if you do not
promptly cooperate with the Company Group’s request (without limiting the rights
the Company Group has in such circumstances by operation of law). The power of
attorney is coupled with an interest and will not be affected by your subsequent
incapacity.


e.No License. You understand that this Agreement does not, and will not be
construed to, grant you any license or right of any nature with respect to any
Work Product or Intellectual Property Rights or any Confidential Information,
materials, software, or other tools made available to you by the Company Group.


10.No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to CSP Midco that performance of your duties
to the Company Group and the terms of this Agreement will not breach any other
agreement (written or oral) to which you are a party (including without
limitation, with current or past employers) and that you have not, and will not
during the term of your employment with the Company Group, enter into any oral
or written agreement which may result in a conflict of interest or may otherwise
be in conflict with any of the provisions of this Agreement or the Company
Group’s policies. You are not to bring with you to the Company Group, or use or
disclose to any person associated with the Company Group, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company Group does not need and will not use such
information. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires. To the extent that
you are bound by any such obligations, you must inform the Company’s General
Counsel immediately prior to accepting this Agreement.


11.General Obligations. As an employee, you will be expected to adhere to the
Company Group’s standards of professionalism, loyalty, integrity, honesty,
reliability and respect for all. Please note that the Company is an equal
opportunity employer. The Company Group does not permit, and will not tolerate,
the unlawful discrimination or harassment of any employees, applicants,
consultants, or related third parties on the basis of sex, gender, gender
identity, gender expression, sex stereotype, transgender status, race, color,
religion or religious creed, age, national origin or ancestry, marital status,
military or protected veteran status, immigration status, mental or physical
disability or medical condition, genetic information, sexual orientation,
pregnancy, childbirth or related medical condition, or any other status
protected by applicable law. Any questions regarding this EEO statement should
be directed to Human Resources. You will also be required to review, understand,
and comply with all other generally applicable employment policies that the
Company Group may adopt from time to time.


12.Termination Obligations.







--------------------------------------------------------------------------------





a.Upon termination of your employment with the Company for any reason, you will
resign in writing (or be deemed to have resigned) from all other offices and
directorships then held with the Company or any member of the Company Group,
unless otherwise agreed with the Company.


b.Following the termination of your employment with the Company for any reason,
you will reasonably cooperate with the Company Group in all matters relating to
the winding up of pending work on behalf of the Company Group and the orderly
transfer of duties, responsibilities, and knowledge to such persons as the
Company Group may designate. You will also reasonably cooperate in the defense
of any action brought by any third party against the Company Group. The Company
will pay you for your time incurred to comply with this provision at a
reasonable per diem or per hour rate as to be mutually determined between you
and the Company.


13.Section 409A.


a.General Compliance. This Agreement is intended to comply with Section 409A or
an exemption thereunder and will be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
will be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement will be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment will be made only upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company Group makes no
representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event will the Company Group be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by you on account of non-compliance with Section
409A.


b.Specified Employees. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to you in connection with your termination
of employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and you are determined to be a “specified
employee” as defined in Section 409A(a)(2)(b)(i), then such payment or benefit
will not be paid until the first payroll date to occur following the six-month
anniversary of the Termination Date or, if earlier, on your death (the
“Specified Employee Payment Date”). The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date will be paid
to you in a lump sum on the Specified Employee Payment Date and thereafter, any
remaining payments will be paid without delay in accordance with their
original schedule.


14.Indemnification/Liability Insurance. The Company hereby agrees to indemnify
you and hold you harmless to the fullest extent permitted by law against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including advancement of reasonable attorney’s fees), losses,
and damages resulting from your good faith performance of your duties and
obligations with the Company Group. The Company will cover you under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the term of this Agreement in the same amount and to the same
extent as the Company covers its other officers and directors. The obligations
in this Section 14 will survive the termination of your employment with the
Company.


15.Legal Fees. Within 30 days upon presentation of appropriate documentation,
the Company will pay directly or reimburse you for reasonable legal fees and
costs incurred in connection with negotiating and reviewing this letter and any
related documents or matters, not to exceed fifteen thousand dollars ($15,000).


16.Miscellaneous Terms.


a.Entire Agreement. This Agreement sets forth the entire terms of your
employment with the Company Group and supersedes any prior representations or
agreements, whether written or oral.


b.Right to Work. For purposes of federal immigration law, you will be required
to provide to CSP Midco documentary evidence of your identity and eligibility
for employment in the United States. Such documentation must be provided to us
within three days following your Start Date, or our employment relationship with
you may be terminated and this Agreement will be void.


c.Verification of Information. By accepting this Agreement, you warrant that all
information provided by you is true and correct to the best of your knowledge,
and you expressly release all parties from any and all liability





--------------------------------------------------------------------------------





for damages that may result from obtaining, furnishing, collecting or verifying
such information, as well as from the use of or disclosure of such information
by the Company Group or its agents.


d.Permitted Disclosures and Actions. Notwithstanding any other provision of this
Agreement to the contrary, nothing in this Agreement prohibits or restricts you
or the Company Group from (i) initiating communications directly with,
cooperating with, providing relevant information to, or otherwise assisting in
an investigation by (A) the Securities and Exchange Commission (the “SEC”), or
any other governmental, regulatory, or legislative body) regarding a possible
violation of any federal law relating to fraud or any SEC rule or regulation; or
(B) the EEOC or any other governmental authority with responsibility for the
administration of fair employment practices laws regarding a possible violation
of such laws; (ii) responding to any inquiry from any such governmental,
regulatory, or legislative body or official or governmental authority; or (iii)
participating, cooperating, testifying, or otherwise assisting in any
governmental action, investigation, or proceeding relating to a possible
violation of any such law, rule or regulation. Federal law provides criminal and
civil immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.


e.Recoupment Policy. All incentive compensation provided by the Company Group
pursuant to this Agreement or otherwise will be subject to any applicable
recoupment or clawback policy that is adopted by the Board or an authorized
committee thereof from time to time, subject to applicable law.


f.Withholding. All payments hereunder will be subject to withholding of
applicable federal, state and local income and employment taxes and other
deductions.


g.Governing Law. This Agreement will be governed by the laws of Delaware,
without regard to its conflict of laws provisions. Any action or proceeding by
either of the parties to enforce this Agreement will be brought only in a state
or federal court located in the state of Delaware, county of New Castle. The
parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and waive the defense of inconvenient forum to the maintenance of any such
action or proceeding in such venue and each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement.


h.Amendment. This Agreement may not be modified or amended except by an express
written approval of the Board and you.


i.Assignment. This Agreement provides for personal services, and as such will
not be assignable by you. This Agreement will be assignable by the Company to
any of its affiliates, successors or acquirer of substantially all of its assets
without your consent.


j.Severability. Nothing contained in this Agreement will be construed as
requiring the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any present or future
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, the latter will prevail, but in such event, any
provision of this Agreement thus affected will be curtailed and limited only to
the extent necessary to bring it within the requirements of the law. In the
event that any part, article, paragraph or clause of this Agreement will be held
to be indefinite or invalid, the entire Agreement will not fail on account
thereof, and the balance of this Agreement will continue in full force and
effect.


k.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.


l.Waiver. Failure or delay of either party to insist upon compliance with any
provision hereof will not operate as, and is not to be construed as, a waiver or
amendment of such provision or the right of the aggrieved party to insist upon
compliance with such provision or to take remedial steps to recover damages or
other relief for noncompliance. Any express waiver of any provision of this
Agreement will not operate and is not to be construed as a waiver of any
subsequent breach, whether occurring under similar or dissimilar circumstances.


m.Notice. Notices and all other communications provided for in this Agreement
will be in writing and will be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):





--------------------------------------------------------------------------------







If to the Company:
StarTek, Inc.
8200 E. Maplewood Ave., Suite 100
Greenwood Village, Colorado 80111
Attn: Board of Directors


If to you:
[Redacted]
with a copy (which shall not constitute notice) to:


Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, California 90067
Attention: Colleen Hart
Email: chart@proskauer.com


n.Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original but all of which will together constitute
one and the same instrument.


[Signature Page Follows]





--------------------------------------------------------------------------------





We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of CSP Midco’s offer, please sign
and date this Agreement in the space provided below and return it to me, prior
to the expiration date specified in the opening paragraph of this Agreement.
Very truly yours,
CSP Midco




By: /s/ Mukesh Sharda
Name: Mukesh Sharda        
Title: Director






ACCEPTED AND AGREED:
I have read this offer and agree to accept the terms of this Agreement.
Lance Rosenzweig
/s/ Lance Rosenzweig    
Signature
July 19, 2018    
Date





















































--------------------------------------------------------------------------------





Schedule A


1.
Boingo Wireless



2.
Quality Systems, Inc.






